Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, is made as of this 28th day of
June, 2007 by and between BUCA, Inc., a Minnesota corporation (the “Company”)
and Wallace B. Doolin (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement, dated as of October 14, 2004, whereby Company has employed Executive
to devote full time service to the business of the Company and Executive has
been so employed; and

WHEREAS, the Company and the Executive desire to amend the terms of such
employment.

NOW THEREFORE, IN CONSIDERATION of the premises and the terms and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. Subject to the terms and conditions hereof, the Company shall
continue to employ Executive and Executive agrees to be so employed in the
capacity of Chief Executive Officer for a term ending on December 31, 2009, or
earlier upon termination in accordance with Section 9 of this Agreement. The
term of Executive’s employment hereunder will automatically renew for additional
one (1) year extension or renewal term(s) unless Executive or the Company
provides 90 days prior written notice to the other that he/it does not intend to
renew or extend his employment past its then-current expiration date.

2. Duties. Executive shall diligently and conscientiously devote his full time
and attention to the discharge of his duties as Chief Executive Officer and such
other positions as assigned by the Board of Directors. In such capacity,
Executive shall at all times discharge said duties in consultation with and
under the supervision of the Board of Directors of the Company. Executive shall
perform such other duties as may from time to time be given to him by the Board
of Directors. In addition, so long as Executive shall be employed as Chief
Executive Officer, the Company represents to Executive that he will be offered
the position of Chairman in connection with this Agreement and the Company shall
take all reasonable action within its control to cause Executive to be appointed
or elected as the Chairman of the Board of Directors. Executive hereby
represents and confirms that neither (i) Executive’s entering into this
Agreement nor (ii) Executive’s performance of his duties and obligations
hereunder will violate or conflict with any other agreement (oral or written) to
which Executive is a party or by which Executive is bound.

3. Base Salary. The Company shall pay to Executive an annualized base salary of
$568,000 for the remainder of 2007. The Compensation Committee of the Board of
Directors (or other authorized committee of the Board of Directors) (the
“Committee”) shall establish Executive’s base salary for 2008 and each
subsequent calendar year in an amount not less than the base salary in effect
for the prior year, plus an increase in an amount equal to ten (10) percent of
the prior year’s base cash bonus, if any. The base salary is payable in
accordance with the Company’s standard payroll practices and procedures as in
effect from time to time.



--------------------------------------------------------------------------------

4. Bonuses. Executive shall be eligible to receive a base cash bonus in an
amount up to 50% percent of base salary for that year. Payment of any base cash
bonus shall be based upon the Company attaining certain performance targets
selected by the Committee and based upon the budget for the applicable year, as
approved by the Board of Directors. In addition, if actual EBITDA (as defined
below) for any fiscal year exceeds the EBITDA annual budget amount for that
fiscal year (the “EBITDA Excess”), then Executive shall receive an additional
bonus, following the end of such fiscal year, equal to five percent of the
EBITDA Excess. “EBITDA” for any year shall mean the consolidated net income (or
net loss) of the Company and its subsidiaries for such year, plus any interest
expense, income taxes, depreciation, amortization, and extraordinary expenses or
losses deducted in determining the same and minus any interest income or
extraordinary income included in determining the same, all computed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the audited consolidated financial statements of
the Company and its subsidiaries. If the Company shall make a significant
acquisition or disposition of assets or business operations during any year, the
EBITDA annual budget amount shall be adjusted in a manner the Board of Directors
determines in good faith to be equitable.

5. Restricted Stock. As an incentive to Executive, upon execution of this
Agreement Executive shall receive a grant of 140,000 restricted shares of the
Company’s common stock, to vest on December 31, 2009 as set forth in the
restricted stock agreement attached hereto as Exhibit A; such restricted shares
are granted under the BUCA, Inc. 2006 Omnibus Stock Plan, as amended from time
to time (the “Incentive Plan”).

6. Expenses. So long as Executive is employed by the Company hereunder, the
Company shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by him in carrying out his
duties under this Agreement, subject to the Company’s normal policies and
procedures for expense verification and documentation. So long as Executive is
employed by the Company hereunder, in recognition of Executive’s need for an
automobile for business purposes, the Company will provide Executive with a
gross payment of $1,250 per month as an automobile allowance.

7. Benefits. So long as Executive is employed by the Company hereunder,
Executive shall be entitled to participate in any benefit plans or programs
provided generally to the Company’s executives, to the extent Executive is
eligible to participate under the terms and conditions of the plans or programs.
The Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and Executive’s participation in
any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto. So long as Executive is employed by the Company
hereunder, Executive shall be entitled to vacation leave in accordance with
Company policy for employees, or such additional amounts as otherwise approved
by the Board of Directors. Such vacation shall be taken by Executive at times so
as not to unduly disrupt the operations of the Company and shall not be accrued
and carried over from year to year.

8. Other Benefits.

(a) Health/Disability Income Insurance. Executive shall be entitled to medical
and hospitalization benefits for himself and his spouse, and other benefits as
herein set

 

2



--------------------------------------------------------------------------------

forth, on the same terms as are generally made available to other senior
executive employees of the Company. Additionally, a Disability Income policy
shall be purchased in Executive’s name, and the premium paid by the Company in
an amount and on terms commensurate with Executive’s compensation and valid
underwriting considerations.

(b) Qualified Retirement Account. Executive will be eligible to participate in
the Company’s 401(k) Plan or other appropriate qualified retirement plan,
subject to the terms and conditions of such plan.

9. Termination. Executive’s employment hereunder shall terminate immediately
upon:

(a) the death of Executive;

(b) Executive’s receipt of notice to Executive from the Company that his
employment is terminated due to Executive’s inability to perform his usual and
customary duties by reason of Physical or Mental Disability;

(c) Executive’s receipt of notice from the Company of the termination of his
employment (with or without Cause);

(d) Executive’s abandonment of his employment or receipt by the Company of
notice of his resignation; or

(e) by Executive, if, following a Change in Control (as defined below) of the
Company, Executive’s duties (as in effect immediately prior to such Change in
Control) are Substantially Reduced or Negatively Altered (as defined below),
without his prior written consent, upon thirty (30) days prior written notice to
the Company.

For purposes of this Section and Section 10, “Cause” means

(i) an act or acts of dishonesty undertaken by Executive and intended to result
in material personal gain or enrichment of Executive or others at the expense of
the Company;

(ii) gross misconduct that is willful or deliberate on Executive’s part and
that, in either event, is injurious to the Company;

(iii) the conviction of Executive of a felony; or

(iv) the material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within 30 days after
written notice thereof to Executive from the Company.

For purposes of this Section and Section 10, “Physical or Mental Disability”
means the inability of Executive to perform on a full-time basis the duties and
responsibilities of his employment with the Company by reason of his illness or
other physical or mental impairment

 

3



--------------------------------------------------------------------------------

or condition, if such inability continues (i) for an uninterrupted period of 120
days or more during any 360-day period or (ii) for 180 days in any 360-day
period. A period of inability shall be “uninterrupted” unless and until
Executive returns to full-time work for a continuous period of at least 30 days.

For purposes of this Section and Section 10, “Change in Control” with respect to
the Company shall have occurred on the earliest of the following dates:

(i) the date after the Effective Date that any entity or person (including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934
(the “Exchange Act”)) shall have become the beneficial owner of, or shall have
obtained voting control over, fifty percent (50%) or more of the outstanding
common shares of the Company (provided that this clause (i) shall not apply to
any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 70% of both the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors (the “Voting Securities”) and the
then-outstanding common stock is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who beneficially owned
the Voting Securities and the common stock immediately prior to such acquisition
in substantially the same proportions as their ownership of such Voting
Securities and the common stock, as the case may be, immediately prior to such
acquisition);

(ii) the date after the Effective Date that the shareholders of the Company
approve a definitive agreement: (A) to merge or consolidate the Company with or
into another corporation, or to merge another corporation into the Company, in
which the Company is not the continuing or surviving corporation or pursuant to
which any common shares of the Company would be converted into cash, securities
of another corporation, or other property (this clause (A) shall not apply to a
merger or consolidation of the Company in which, immediately following such
merger or consolidation, more than 70% of both the combined voting power of the
Company’s then outstanding Voting Securities and the then outstanding common
stock is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who beneficially owned the Voting Securities
and the common stock immediately prior to such merger or consolidation in
substantially the same proportions as their ownership of such Voting Securities
and common stock, as the case may be, immediately prior to such merger or
consolidation); or (B) to sell or otherwise dispose of substantially all of the
assets of the Company; or

(iii) Continuing Directors shall not constitute a majority of the members of the
Board of Directors of the Company. For purposes of this clause (iii),
“Continuing Directors” shall mean: (A) individuals who, on the date hereof, are
directors of the Company, (B) individuals elected as directors of the Company
subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of the Company or (C) any individual elected
or

 

4



--------------------------------------------------------------------------------

appointed by the Board of Directors of the Company to fill vacancies on the
Board of Directors of the Company caused by death or resignation (but not by
removal) or to fill newly-created directorships, provided that a “Continuing
Director” shall not include an individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company.

Notwithstanding anything stated above, a Change in Control shall not be deemed
to occur with respect to Executive if (x) the acquisition or beneficial
ownership of the 50% or greater interest referred to in clause (i) of the
definition is by Executive or by a group, acting in concert, that includes
Executive or (y) a majority of the then combined voting power of the then
outstanding voting securities (or voting equity interests) of the surviving
corporation or of any corporation (or other entity) acquiring all or
substantially all of the assets of the Company shall, immediately after a
merger, consolidation or disposition of assets referred to in clause (ii) above,
be beneficially owned, directly or indirectly, by Executive or by a group,
acting in concert, that includes Executive.

For purposes of this Section and Section 10, “Substantially Reduced or
Negatively Altered” means, without Executive’s express written consent:

(i) the assignment to Executive of duties, considered in the aggregate,
inconsistent with Executive’s positions, duties, responsibilities and status
with the Company immediately prior to a Change in Control or a change in
Executive’s reporting responsibilities, titles or offices, or any removal of
Executive from, or any failure to re-elect Executive to, any of such positions,
except in connection with the termination of Executive’s employment for Cause,
upon the Physical or Mental Disability or death of Executive, or upon the
voluntary termination by Executive;

(ii) a reduction in Executive’s base salary below the minimum base salary in
effect at the time of such Change in Control, as determined in accordance with
Section 3 hereof;

(iii) requiring Executive to move his residence more than 100 miles from the
Twin Cities metropolitan area; or

(iv) failure of any successor to the Company not otherwise bound by this
Agreement to expressly assume and agree to perform the obligations of the
Company under this Agreement.

10. Effect of Termination. If Executive is terminated by the Company for Cause
or if Executive terminates employment under Section 9(d), Executive shall be
paid only to the date of actual termination of employment and Executive shall
not be entitled to any additional compensation for the year in which termination
of employment occurs (or any subsequent year) or any other termination payment.

 

5



--------------------------------------------------------------------------------

If Executive is terminated by reason of death or Physical or Mental Disability,
Executive or his estate shall be entitled to a termination payment equal to the
product of (x) the greater of the number of full months remaining on his
then-current employment term or 24, except that if the number of full months
remaining is less than 12 full months, then the number of such remaining full
months plus 12, multiplied by (y) Executive’s base monthly salary then in
effect. Such amount shall be payable in substantially equal monthly installments
over the number of months determined according to (x) above, beginning on the
first day of the month following termination of employment. Any such termination
payment shall be reduced by all disability insurance payments received by
Executive during such period under disability insurance policies provided by the
Company.

If Executive terminates employment for the reason specified in Section 9(e) or
if Executive is terminated by the Company without Cause following a Change in
Control or if Executive is terminated without Cause by the Company during any
term of employment (including any renewal or extension term) under this
Agreement, Executive shall be entitled to a termination payment equal to (i) to
the product of (x) the lesser of the number of full months remaining on his
then-current employment term or 24, except that if the number of full months
remaining is less than 12 full months, then 12, multiplied by (y) Executive’s
base monthly salary then in effect, plus (ii) the prior year’s base cash bonus
earned, if any. Such amount shall be payable in substantially equal monthly
installments over the number of months determined according to (x) above,
beginning on the first day of the month following termination of employment. In
addition, in connection with any such termination covered by this paragraph, the
Company shall continue Executive’s health benefits for one (1) year by paying
the employer’s portion of the cost of Executive’s COBRA coverage premiums during
such one (1) year period.

Notwithstanding the foregoing provisions of this Section 10, the Company shall
not be obligated to make any payments to Executive under this Section 10 unless
Executive shall have signed a release of claims in favor of the Company and its
affiliates in a form reasonably prescribed by the Company, all applicable
consideration and recession periods provided by law shall have expired, and
Executive is not in material breach of any terms or conditions of this
Agreement. The Company will execute a release of claims in favor of Executive as
additional consideration for Executive’s release of claims in favor of the
Company.

11. Effect of Change in Control. If it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive hereunder (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Executive shall notify the Company
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Company of the Gross-Up Payment. Such
notification shall be given as soon as practicable after Executive is informed
in writing of such claim.

 

6



--------------------------------------------------------------------------------

12. Tax Withholding. The Company shall deduct from any payments made to the
Executive hereunder any withholding or other taxes which the Company is required
to deduct, if any, under applicable law.

13. Confidentiality. Except as permitted by the Company or in the ordinary
course of the performance of the Executive’s duties hereunder, Executive shall
not at any time divulge, furnish or make accessible to anyone or use in any way
other than in the ordinary course of the business of the Company, any
confidential, proprietary or secret knowledge or information of the Company that
Executive has acquired or shall acquire about the Company, whether developed by
himself or by others, concerning (i) any trade secrets, (ii) any confidential,
proprietary or secret designs, programs, processes, formulae, recipes, plans,
devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company, (iii) any
supplier lists, (iv) any confidential, proprietary or secret development or
research work, (v) any strategic or other business, marketing or sales plans,
(vi) any financial data or plans, or (vii) any other confidential or proprietary
information or secret aspects of the business of the Company. Executive
acknowledges that the above-described knowledge and information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and may cause irreparable harm to the Company. Executive shall take
reasonable steps to protect the confidentiality of such knowledge and
information. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a result of the breach of this Agreement, or
(ii) is required to be disclosed by law or legal process. Executive understands
and agrees that his obligations under this Agreement to maintain the
confidentiality of the Company’s confidential information are in addition to any
obligations of Executive under applicable statutory or common law. The
obligations of Executive under this Section 13 shall survive the termination of
this Agreement and termination of Executive’s employment with the Company.

14. Covenant Not to Compete. The parties agree that the Company would be
substantially harmed if Executive competes with the Company during employment
with the Company or after termination of employment with the Company. Therefore,
in exchange for the benefits provided to Executive hereunder, Executive agrees
that during his employment with the Company (except for services permitted under
Section 2 and performed prior to the date hereof) and for a period of two
(2) years after termination of such employment for any reason, Executive will
not directly or indirectly, without the written consent of the Company;

(a) Own, operate or render services to any entity engaged, directly or
indirectly, in owning or operating Italian restaurants within fifty (50) miles
of any restaurant owned or managed by the Company; or

(b) Hire, offer to hire, entice away, or in any other way, persuade or attempt
to persuade any entity or any employee, officer, agent, independent contractor,
supplier or subcontractor of the Company to discontinue their relationship with
the Company.

 

7



--------------------------------------------------------------------------------

If the duration of, the scope of or any business activity covered by any
provision of this Section 14 is in excess of what is determined to be valid and
enforceable under applicable law, such provision shall be construed to cover
only that duration, scope or activity that is determined to be valid and
enforceable. Executive hereby acknowledges that this Section 14 shall be given
the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

15. Disparagement. The Company and Executive agree that during and after the
term of this Agreement, they will not knowingly vilify, disparage, slander or
defame the other party or, in the case of the Company, its officers, directors,
employees, business or business practices.

16. Arbitration.

16.1. Executive and The Company agree and stipulate that the services rendered
in this transaction involve interstate commerce as defined in the Federal
Arbitration Act, 9 U.S.C. ‘ 1 et seq., and that this Arbitration Agreement is
covered and governed pursuant to the Federal Arbitration Act.

16.2. Executive and The Company agree that, should a controversy arise, any and
all claims shall be resolved in arbitration under the then-current National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association (“AAA”) before an arbitrator who is licensed to practice
law in the state in which the arbitration is convened (“the Arbitrator”). The
arbitration shall take place in Minneapolis, Minnesota.

16.3. The Arbitrator shall be selected as follows: AAA shall give each party a
list of arbitrators drawn from its panel of employment arbitrators pursuant to
Rule 9 of the Rules. Each party may strike two names on the list it deems
unacceptable in accordance with the Rules. If only one common name remains on
the lists of all parties, that individual shall be designated as the Arbitrator.
In the event no Arbitrator is agreed to then AAA shall select the Arbitrator in
accordance with the Rules.

16.4. The Arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or federal law, or both,
as applicable to the claim(s) asserted. The Federal Rules of Evidence shall
apply. The Arbitrator, and not any federal, state, or local court or agency,
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable. The arbitration shall be final and binding upon the parties.

16.5. The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person as the Arbitrator deems necessary. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

 

8



--------------------------------------------------------------------------------

16.6. Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.

16.7. Either party, upon request at the closing of hearing, shall be given leave
to file a post-hearing brief. The time for filing such a brief shall be set by
the Arbitrator.

16.8. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided in this Agreement, both parties agree that neither
party will initiate or prosecute any lawsuit or administrative action in any way
related to any claim covered by this Agreement.

16.9. The Arbitrator shall render an award and opinion in the form typically
rendered in employment arbitrations.

16.10. The results of the arbitration, unless otherwise agreed by the parties or
ordered by the Arbitrator on motion, are not confidential and may be reported by
any news agency or legal publisher or service.

16.11. The parties shall equally share the fees and costs of the Arbitrator.
Each party will deposit funds or post other appropriate security for its share
of the Arbitrator’s fee, in an amount and manner determined by the Arbitrator,
ten (10) days before the first day of the hearing. Each party shall pay for its
own costs and attorneys’ fees, if any.

16.12. At the conclusion of the arbitration hearing, the parties hereby select
and appoint the Arbitrator as their Mediator to fully and finally dispose of all
issues existing between them. Immediately upon conclusion of the arbitration
hearing, the Arbitrator shall retire to make his/her Award, and shall maintain
the original of the Award in an envelope with copies in two additional envelopes
for the Executive and the Company. Upon sealing the original and copies in three
respective envelopes, the Arbitrator/Mediator shall then immediately convene a
mediation process to attempt to resolve any and all issues between the parties.

16.13. Notwithstanding the parties’ agreement to arbitrate all claims between
them, in the event that the Company believes it will suffer material and
irreparable damage if the Executive violates any provision contained in Sections
13 or 14 of this Agreement, the parties hereby agree in the event of such breach
or an apparent danger of such breach by Executive, the Company shall be
entitled, in addition to such other remedies available to it, to seek an
immediate injunction to restrain the violation of any or all such provisions by
Executive.

17. Notices. All notices required or permitted to be given under this Agreement
shall be given by certified mail, return receipt requested, to the parties at
the following addresses or to such other addresses as either may designate in
writing to the other party:

 

If to Company:   

BUCA, INC.

1300 Nicollet Avenue

Suite 5003

Minneapolis, MN 55403

 

9



--------------------------------------------------------------------------------

If to Executive:   

Wallace B. Doolin

3831 Turtle Creek Boulevard, Apt 5A

Dallas, Texas 75219

With a copy to:   

David Watkins, Esq.

Jenkins & Watkins, a Professional Corporation

8150 N. Central Expressway, Suite M-1140

Dallas, Texas 75206

18. Governing Law; Jurisdiction and Venue. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Minnesota.
Executive and the Company consent to jurisdiction of the courts of the State of
Minnesota and/or the federal district courts in Minnesota, for the purpose of
resolving all issues of law, equity, or fact, arising out of or in connection
with this Agreement. Any action involving claims of a breach of this Agreement,
not subject to the arbitration provisions in this Agreement, shall be brought in
such courts. Each party consents to personal jurisdiction over such party in the
state and/or federal courts of Minnesota and hereby waives any defense of lack
of personal jurisdiction.

19. Entire Contract. This Agreement constitutes the entire understanding and
agreement between the Company and Executive with regard to the matters stated
herein. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard to the employment of Executive by the
Company. This Agreement may be amended only in writing, signed by both parties
hereto.

20. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Company, its successors and assigns, and shall inure to the benefit of
and be binding upon Executive, his heirs, distributees and personal
representatives. In the event of Executive’s death, any amounts payable
hereunder shall be paid in accordance with the terms of this Agreement to
Executive’s designee, or if there is no such designee, to Executive’s estate.
The rights and obligations of the Company under this Agreement may be assigned
to a successor. The rights and obligations of Executive under this Agreement may
not be assigned by Executive to any other person or entity.

21. Multiple counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which shall constitute one
instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.

 

10



--------------------------------------------------------------------------------

BUCA, INC. By:  

/s/ Kaye R. O’Leary

Name:   Kaye R. O’Leary Its:   Chief Financial Officer EXECUTIVE

/s/ Wallace B. Doolin

Wallace B. Doolin

 

11